DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sending module”, “a receiving module”, and “a processing module” in claims 16-22, 31 and “a receiving module”, “determining module”, “trimming module”, and “sending module” in claims 23-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy et al. US Patent 9,607,366 (hereafter Brailovskiy) in view of Packes et al. US Pub 2015/0242747 (hereafter Packes) and further in view of Brothers et al. US Pub 2016/0358070 (hereafter Brothers).

Reference Brothers is cited in the IDS filed on 10/27/2021.

As per claim 1, Brailovskiy teaches the invention substantially as claimed including a method for data processing, comprising: a neural network model to process a cognitive computing task (col 3, line 8-56, FIG. 1, device 110 processes the various collected data by the models and determines whether to activate HDR based on the processing, thus the received model is to process image’s values (cognitive computing task));
receiving, by the terminal-side device, a second neural network model obtained by modifying a first neural network model sent by the server-side device (col 3, line 8-56, FIG. 1, the server 812 trains (modifies) the models, and sends to the client device 110, thus the terminal (client device) receives a second neural network model from the server side);
wherein the first neural network model is on the server-side device that is used to process the cognitive computing task (col 3, line 8-32, neural network models for HDR determinations and distributing them to devices are on the server side device);
a hardware resource required to execute the second neural network model is within an available hardware resource capability range of the terminal-side device (col 5, line 1-67, the neural network models for the specific model is generated using customized image metrics, where the metrics are configured so that individual devices of different hardware configuration types are able to process values for image using the models);
and processing, by the terminal-side device, the cognitive computing task using the second neural network model (col 3, line 8-56, FIG. 1, device 110 processes the various collected data by the models and determines whether to activate HDR based on the processing, thus the received model is to process image’s values (cognitive computing task)).
Brailovskiy does not explicitly teach sending, by a terminal-side device, a request message to a cloud-side device, wherein the request message is used to request a neural network model to process a cognitive computing task; a second neural network model obtained by trimming a first neural network model; and a hardware resource required to execute the second neural network model is within an available hardware resource capability range of the terminal-side device.
However, Packes teaches sending, by a terminal-side device, a request message to a cloud-side device, wherein the request message is used to request a neural network model to process a computing task (para[0080-0088], FIG. 7, client device 706 sends a neural networks request 735 to a REP APP server (cloud computing systems), where the request include parameters (an attribute set selection, training data set, testing data set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Packes’ teaching to Brailovskiy’s invention in order to provide a method to evaluate the performance of at least one neural network, by training neural networks on a training data set, where the neural network uses any suitable machine learning techniques to optimize a training process and the weights assigned to the connections between neurons may be adjusted in order to minimize the training error (para[0020, 0041, 0120]). 
Brailovskiy and Packes do not explicitly teach a second neural network model obtained by trimming a first neural network model.
However, Brothers teaches a second neural network model obtained by trimming a first neural network model (para[0046-0047, 0070-0071], obtain a second neural network model by pruning (removing/reducing) layers or parts of the neural network parameters that do not substantially compromise the accuracy of the neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brothers’s teaching to Brailovskiy and Packes’ invention in order to provide a method for selecting a portion of a first neural network for modification to increase computational efficiency and generating a second neural network based upon the first neural network by modifying the selected portion while offline (para[0007]).

As per claim 2, Brailovskiy, Packes and Brothers teach the method according to claim 1, Brothers further teaches wherein the terminal-side device comprises a neural network basic platform, the neural network basic platform comprises a neural network architecture component and a neural network parameter component, and the neural network architecture component is decoupled from the neural network parameter component; and wherein processing the cognitive computing task using the second neural network model comprises: when the second neural network model comprises an architecture update component, updating the neural network architecture component based on the architecture update component; when the second neural network model comprises a parameter update component, updating the neural network parameter component based on the parameter update component; and processing the cognitive computing task using the neural network basic platform with the updated neural network architecture component and the updated neural network parameter component (para[0069-0075], modifying (updating) neural network including pruning (removing input feature maps of a layer), thus updating the neural network architecture component, and reduce the required storage for weights (modifying neural network parameters)).

As per claim 3,  Packes teaches wherein sending a request message to a cloud-side device comprises: sending, by the terminal-side device, the request message to the cloud-side device in response to determining that (para[0080-0088], FIG. 7, client device 706 sends a neural networks request 735 to a REP APP server (cloud computing systems), where the request include parameters (an attribute set selection, training data set, testing data set).
In addition, Brothers teaches the terminal-side device lacks a neural network model used to process the cognitive computing task; or an accuracy of processing the cognitive computing task using a neural network model on the terminal-side device does not meet a cognitive accuracy tolerance, wherein the cognitive accuracy tolerance represents an expected accuracy of processing the cognitive computing task by the terminal-side device; or a hardware resource required to execute a neural network model on the terminal-side device to process the cognitive computing task exceeds the available hardware resource capability of the terminal-side device (para[0022, 0040, 0045-0046, 0055], accuracy of the neural network is part of the performance requirement, and detecting the performance is not meeting the requirement, modifying of the portion of the neural network to meet the performance requirement).

As per claim 4, Packes teaches wherein the request message includes indication information (para[0080-0088], FIG. 7, client device 706 sends a neural networks request 735 to a REP APP server (cloud computing systems), where the request include parameters (an attribute set selection, training data set, testing data set).
In addition, Brothers teaches information used to indicate a cognitive accuracy tolerance, so that the cloud-side device trims the first neural network model to obtain the second neural network model that meets the cognitive accuracy tolerance, wherein the cognitive accuracy tolerance represents an expected accuracy of processing the cognitive computing task by the terminal-side device  (para[0022, 0040, 0045-0046, 0055], accuracy of the neural network is part of the performance requirement, and detecting the performance is not meeting the requirement, modifying (pruning, removing layers) of the portion of the neural network to meet the performance requirement).

As per claim 5, Brailovskiy teaches wherein indication information used to indicate the available hardware resource capability of the terminal-side device (col 3, line 33-56, the device’s specific hardware configuration type is considered when configuring the customized image metrics by the system, thus the server receives client device’s hardware configuration).
In addition, Packes teaches the request message includes indication information (para[0080-0088], FIG. 7, client device 706 sends a neural networks request 735 to a REP APP server (cloud computing systems), where the request include parameters (an attribute set selection, training data set, testing data set).

As per claim 6, Packes teaches wherein the request message further includes an identifier identifying the first neural network model, so that the cloud-side device determines the first neural network model based on the identifier; or the request message further includes function information to describe a function of processing the cognitive computing task, so that the cloud-side device determines the first neural network model based on the function information (para[0079-0081], client’s instructions include parameters such as a unit type selection, an attribute set selection, neural network parameters).

As per claim 7, Brothers teaches wherein a computation amount and a required storage capacity of the second neural network model are respectively less than a computation amount and a required storage capacity of the first neural network model (para[0069-0075], modifying (updating) neural network including reducing the required storage for weights (modifying neural network parameters)).

As per claim 8, Brailovskiy teaches the invention substantially as claimed including a method for data processing, comprising: a neural network model to process a cognitive computing task (col 3, line 8-56, FIG. 1, device 110 processes the various collected data by the models and determines whether to activate HDR based on the processing, thus the received model is to process image’s values (cognitive computing task));
determining, by the server-side device based on the request message, a first neural network model to process the cognitive computing task (col 3, line 8-32, neural network models for HDR determinations and distributing them to devices are on the server side device);
modifying the first neural network model to obtain a second neural network model (col 3, line 8-56, FIG. 1, the server 812 trains (modifies) the models, and sends to the client device 110, thus the terminal (client device) receives a second neural network model from the server side);
wherein a hardware resource required to execute the second neural network model is within an available hardware resource capability range of the terminal-side device (col 5, line 1-67, the neural network models for the specific model is generated using customized image metrics, where the metrics are configured so that individual devices of different hardware configuration types are able to process values for image using the models);
and sending, by the server-side device, the second neural network model to the terminal-side device, so that the terminal-side device processes the cognitive computing task using the second neural network model (col 3, line 8-56, FIG. 1, device 110 processes the various collected data by the received models and determines whether to activate HDR based on the processing, thus the received model is to process image’s values (cognitive computing task)).
Brailovskiy does not explicitly teach receiving, by a cloud-side device, a request message from a terminal-side device, to request a neural network model to process; trimming, by the cloud-side device, the first neural network model to obtain a second neural network model.
However, Packes teaches receiving, by a cloud-side device, a request message from a terminal-side device, to request a neural network model to process (para[0080-0088], FIG. 7, client device 706 sends a neural networks request 735 to a REP APP server (cloud computing systems), where the request include parameters (an attribute set selection, training data set, testing data set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Packes’ teaching to Brailovskiy’s invention in order to provide a method to evaluate the performance of at least one neural network, by training neural networks on a training data set, where the neural network uses any suitable machine learning techniques to optimize a training process and the weights assigned to the connections between neurons may be adjusted in order to minimize the training error (para[0020, 0041, 0120]). 
Brailovskiy and Packes do not explicitly teach trimming the first neural network model to obtain a second neural network model.
However, Brothers teaches trimming the first neural network model to obtain a second neural network model (para[0046-0047, 0070-0071], obtain a second neural network model by pruning (removing/reducing) layers or parts of the neural network parameters that do not substantially compromise the accuracy of the neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brothers’s teaching to Brailovskiy and Packes’ invention in order to provide a method for selecting a portion of a first neural network for modification to increase computational efficiency and generating a second neural network based upon the first neural network by modifying the selected portion while offline (para[0007]).

As per claim 9, Brailovskiy, Packes and Brothers teach the method according to claim 8, and Brother further teaches wherein the trimming the first neural network model to obtain a second neural network model comprises: trimming, by the cloud-side device, a parameter component of the first neural network model to obtain the second neural network model, wherein a required storage capacity of a parameter component of the second neural network model is less than a required storage capacity of the parameter component of the first neural network model (para[0069-0075], modifying (updating) neural network including reducing the required storage for weights (modifying neural network parameters)).

As per claim 10, Brothers teaches wherein the trimming the first neural network model to obtain a second neural network model comprises: trimming, by the cloud-side device, an architecture component of the first neural network model to obtain a third neural network model, wherein a computation amount of a computation kernel of the third neural network model is less than a computation amount of a computation kernel of the first neural network model; and trimming, by the cloud-side device, a parameter component of the third neural network model to obtain the second neural network model, wherein a required storage capacity of a parameter component of the second neural network model is less than a required storage capacity of the parameter component of the third neural network model (para[0055-0056, 0075-0077], further modification is to be applied to the current neural network, which yields to a third neural network, and the neural network analyzer may further reduce the required storage for weights for the third neural network to obtain the second neural network).

As per claim 11, Packes teaches wherein the request message includes indication information (para[0080-0088], FIG. 7, client device 706 sends a neural networks request 735 to a REP APP server (cloud computing systems), where the request include parameters (an attribute set selection, training data set, testing data set).
In addition, Brothers teaches information to indicate a cognitive accuracy tolerance, and the cognitive accuracy tolerance represents an expected accuracy of processing the cognitive computing task by the terminal-side device; and trimming the first neural network model to obtain a second neural network model comprises: trimming, by the cloud-side device based on the cognitive accuracy tolerance, the first neural network model to obtain the second neural network model, wherein an accuracy of processing the cognitive computing task using the second neural network model meets the cognitive accuracy tolerance  (para[0022, 0040, 0045-0046, 0055], accuracy of the neural network is part of the performance requirement, and detecting the performance is not meeting the requirement, modifying (pruning, removing layers) of the portion of the neural network to meet the performance requirement).

As per claim 12, Brailovskiy teaches information to indicate an available hardware resource capability of the terminal-side device (col 3, line 33-56, the device’s specific hardware configuration type is considered when configuring the customized image metrics by the system, thus the server receives client device’s hardware configuration).
In addition, Packes teaches the request message includes indication information (para[0080-0088], FIG. 7, client device 706 sends a neural networks request 735 to a REP APP server (cloud computing systems), where the request include parameters (an attribute set selection, training data set, testing data set).

As per claim 13, Packes teaches wherein the request message further includes an identifier identifying the first neural network model; and determining, by the cloud-side device based on the request message, a first neural network model used to process the cognitive computing task comprises: determining, by the cloud-side device, the first neural network model based on the identifier (para[0059], client’s instructions include parameters such as a unit type selection, an attribute set selection, neural network parameters, where the unit type indicates (identifying) the appropriate set of neural networks).

As per claim 14, Packes wherein the request message further includes function information to describe a function of processing the cognitive computing task; and determining, by the cloud-side device based on the request message, a first neural network model used to process the cognitive computing task comprises: determining, by the cloud-side device, the first neural network model based on the function information (para[0079-0081], client’s instructions include parameters such as a unit type selection, an attribute set selection, neural network parameters).

As per claim 15, Brothers teaches wherein a computation amount and a required storage capacity of the second neural network model are respectively less than a computation amount and a required storage capacity of the first neural network model (para[0069-0075], modifying (updating) neural network including reducing the required storage for weights (modifying neural network parameters)).

As per claim 16, it is a terminal-side device claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 17, it is a terminal-side device claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 18, it is a terminal-side device claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 19, it is a terminal-side device claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 20, it is a terminal-side device claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 21, it is a terminal-side device claim of claim 6 above, thus it is rejected for the same rationale.

As per claim 22, it is a terminal-side device claim of claim 7 above, thus it is rejected for the same rationale.

As per claim 23, it is a cloud-side device claim of claim 8 above, thus it is rejected for the same rationale.

As per claim 24, it is a cloud-side device claim of claim 9 above, thus it is rejected for the same rationale.

As per claim 25, it is a cloud-side device claim of claim 10 above, thus it is rejected for the same rationale.

As per claim 26, it is a cloud-side device claim of claim 11 above, thus it is rejected for the same rationale.

As per claim 27, it is a cloud-side device claim of claim 12 above, thus it is rejected for the same rationale.

As per claim 28, it is a cloud-side device claim of claim 13 above, thus it is rejected for the same rationale.

As per claim 29, it is a cloud-side device claim of claim 14 above, thus it is rejected for the same rationale.

As per claim 30, it is a cloud-side device claim of claim 15 above, thus it is rejected for the same rationale.

As per claim 31, it is a terminal-cloud collaboration system claim of claim 16 above, thus it is rejected for the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195